EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. Condensed Interim Consolidated Financial Statements For the nine months ended September 30, 2011 and 2010 1 Notice to Readers Under National Instrument 51-102, Part 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company for the period ending September 30, 2011 have been prepared in accordance with International Accounting Standard 34 for Interim Financial Reporting under International Financial Reporting Standards. These financial statements are the responsibility of the Company’s management and have been approved by the Board of Directors. The Company’s independent auditors have not performed an audit or review of these condensed interim consolidated financial statements. 2 AVINO SILVER & GOLD MINES LTD. Condensed Interim Consolidated Statements of Financial Position (Expressed in Canadian dollars) (Unaudited) Note September 30, December 31, (Note 18) ASSETS Current assets Cash and cash equivalents $ $ Interest receivable Sales taxes recoverable 9 Amounts receivable Prepaid expenses and other assets Non-current assets Mineral Properties Exploration 6 Property, Plant & Equipment 7 Investment in Related Companies 8 Reclamation Bonds Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Amounts due to related parties 12a Total current liabilities Non-current liabilities Deferred Tax Liability Total liabilities EQUITY Shareholders’ equity Share Capital 10 Equity Reserves Treasury Shares (14,180 Shares, at cost) ) ) Accumulated Other Comprehensive (Loss) Gain ) Accumulated Deficit ) ) Total Equity Total Liabilities and Equity $ $ Subsequent Events – Note 19 Approved by the Board of Directors: /s/ Gary Robertson Director /s/ David Wolfin Director The accompanying notes are an integral part of the condensed interim consolidated financial statements 3 AVINO SILVER & GOLD MINES LTD. Condensed Interim Consolidated Statements of Operations and Comprehensive Loss (Expressed in Canadian dollars) (Unaudited) Three months ended September 30, Nine months ended September 30, Note (Note 18) (Note 18) Operating and Administrative Expenses Depreciation $ General exploration Investor relations Management fees Office and miscellaneous Professional fees Regulatory and compliance fees Salaries and benefits Share-based payments 11 Travel and promotion Loss before other items and income tax ) Other Income (Expenses) Interest income Foreign exchange gain (loss) NET LOSS ) Other Comprehensive Income (Loss) Unrealized gain (loss) on investments inrelated companies 8 ) ) Foreign currency translation differences for foreign operations ) ) COMPREHENSIVE GAIN (LOSS) $ ) $ $ ) $ ) Loss per Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of the condensed interim consolidated financial statements 4 AVINO SILVER & GOLD MINES LTD. Condensed Interim Consolidated Statements of Changes in Equity (Expressed in Canadian dollars) (Unaudited) Note Common Shares Share Capital Amount Equity Reserves Treasury Shares Accumulated Other Comprehensive Loss Accumulated Deficit TotalEquity Balance, January 1, 2010 $ $ $ ) $ ) $ ) $ Net loss for the period - ) ) Share-based payments 11 - Common shares issued for cash: - - Exercise of stock options Fair value of stock options exercised ) - Options and Warrants cancelled / expired - - ) - - - Cumulative translation adjustments - ) - ) Unrealized gain on investments - Balance, September 30, 2010 $ $ $ ) $ $ ) $ Balance, December 31, 2010 18 $ $ $ ) $ $ ) $ Net loss for the period - ) ) Common shares issued for cash: Exercise of stock options - Fair value of stock options exercised - ) - Share-based payments 11 - Options and Warrants cancelled / expired - - ) - - - Cumulative translation adjustments - Unrealized loss on investments - ) - ) Balance, September 30, 2011 $ $ $ ) $ ) $ ) $ The accompanying notes are an integral part of the condensed interim consolidated financial statements 5 AVINO SILVER & GOLD MINES LTD. Condensed Interim Consolidated Statements of Cash Flows (Expressed in Canadian dollars) (Unaudited) Nine months ended September 30, Note (Note 18) CASH PROVIDED BY (USED IN): OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments for non-cash items: Depreciation Share-based payments ) ) Net change in non-cash working capital 13 ) FINANCING ACTIVITIES Shares issued for cash, net of issuance costs INVESTING ACTIVITIES Mineral property exploration expenditures ) ) Acquisition of Property, plant and equipment ) Decrease in cash and cash equivalents ) ) Effect of exchange rate changes on cash and cash equivalents ) CASH AND CASH EQUIVALENTS, Beginning CASH AND CASH EQUIVALENTS, Ending $ $ The accompanying notes are an integral part of the condensed interim consolidated financial statements 6 AVINO SILVER & GOLD MINES LTD. Notes to the Condensed Interim Consolidated Financial Statements For the nine months ended September 30, 2011 and 2010 (Expressed in Canadian dollars) (Unaudited) 1. NATURE OF OPERATIONS Avino Silver & Gold Mines Ltd. (the “Company” or “Avino”) was incorporated in 1968 under the laws of the Province of British Columbia, Canada. The Company’s principal business activities include the acquisition, exploration and evaluation of mineral properties. The Company owns interests in mineral properties located in Durango, Mexico and in British Columbia and the Yukon, Canada. The Company’s head office and principal place of business is Suite 900, 570 Granville Street, Vancouver, BC, Canada. The Company is in the exploration stage and is in the process of determining whether these properties contain ore reserves which are economically recoverable. The recoverability of amounts recorded as mineral properties exploration and related capitalized costs is dependent upon the discovery of economically recoverable reserves, maintenance of the Company’s legal interests in its mineral claims, obtaining further financing for exploration and evaluation of its mineral claims, re-development of its mining and processing operations and commencement of future profitable production, or receiving proceeds from the sale of all or an interest in its mineral properties. 2. BASIS OF PRESENTATION i) Statement of compliance and conversion to International Financial Reporting Standards These condensed interim consolidated financial statements have been prepared in accordance with International Accounting Standard 34, Interim Financial Reporting (“IAS 34”) using accounting policies consistent with International Financial Reporting Standards “IFRS” as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”). These interim consolidated financial statement should be read in conjunction with the Company’s 2010 Canadian Generally Accepted Accounting Principles (“Canadian GAAP”) annual financial statements for the year end December 31, 2010. Previously, the Company prepared its condensed consolidated annual and condensed interim consolidated financial statements in accordance with Canadian GAAP. Canadian GAAP differs in some areas from IFRS. In preparing these financial statements, management has amended certain accounting and measurement methods previously applied in the Canadian GAAP financial statements to comply with IFRS. Note 18 contains reconciliations and descriptions of the effect of the transition from Canadian GAAP to IFRS on equity, operations and comprehensive loss along with reconciliations of the statements of financial position as at January 1, 2010, September 30, 2010 and December 31, 2010 and the statements of operations and comprehensive loss and cash flows for the nine months ended September 30, 2010 and for the year ended December 31, 2010. The Company has elected to exceed the minimum requirements in order to present the Company’s accounting policies in accordance with IFRS and some additional disclosures required under IFRS, which also highlight the changes from the Company’s 2010 annual condensed consolidated financial statements prepared in accordance with Canadian GAAP. In 2012 and beyond, the Company may not provide the same amount of disclosure in the Company’s condensed interim consolidated financial statements under IFRS as the reader will be able to rely on the annual condensed consolidated financial statements, which will be prepared in accordance with IFRS. 7 AVINO SILVER & GOLD MINES LTD. Notes to the Condensed Interim Consolidated Financial Statements For the nine months ended September 30, 2011 and 2010 (Expressed in Canadian dollars) (Unaudited) 2. BASIS OF PRESENTATION (continued) ii) Basis of presentation These condensed interim consolidated financial statements are presented in Canadian Dollars and have been prepared on a historical cost basis except for financial instruments that have been measured at fair value. In addition, these condensed interim consolidated financial statements have been prepared using the accrual basis of accounting, except for cash flow information. The preparation of interim financial statements in conformity with IAS 34 requires management to make judgments, estimates and assumptions that affect the application of policies and reported amounts of assets and liabilities, income and expenses. Actual results may differ from these estimates. The estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimate is revised if the revision affects only that period or in the period of the revision and future periods if the revision affects both current and future periods. These condensed interim consolidated financial statements do not include all of the information required for full annual financial statements. These condensed interim consolidated financial statements, including comparatives, have been prepared on the basis of IFRS standards that are published at the time of preparation and that are expected to be effective or available for early adoption on December 31, 2011, the Company’s first IFRS annual reporting date. The standards that will be effective or available for voluntary early adoptions in the condensed consolidated annual financial statements for the year ending December 31, 2011 are subject to change and may be affected by additional interpretation(s). Accordingly, the accounting policies for the annual period that are relevant to these condensed interim consolidated financial statements will be determined only when the first IFRS financial statements are prepared for the year ending December 31, 2011. The preparation of these condensed interim consolidated financial statements resulted in changes to the accounting policies as compared with the most recent annual financial statements prepared under Canadian GAAP. The accounting policies set out below have been applied consistently to all periods presented in these condensed interim consolidated financial statements. They also have been applied in preparing an opening IFRS statement of financial position at January 1, 2010 for the purpose of the transition to IFRS, as required by IFRS 1, First Time Adoption of International Financial Reporting Standards (“IFRS 1”). The impact of the transition from Canadian GAAP to IFRS is explained in Note 18 iii) Foreign Currencies a) Functional currencies The functional currency of the Company is the Canadian dollar. The functional currency of the Company’s subsidiaries is the United States Dollar. b) Foreign currency transactions Transactions in currencies other than the functional currency are recorded at the rates of exchange prevailing on the dates of the transactions. At each financial position reporting date, monetary assets and liabilities that are denominated in foreign currencies are translated at the rates prevailing at the date of the statement of financial position. Non-monetary items that are measured in terms of historical cost in a foreign currency are not retranslated. 8 AVINO SILVER & GOLD MINES LTD. Notes to the Condensed Interim Consolidated Financial Statements For the nine months ended September 30, 2011 and 2010 (Expressed in Canadian dollars) (Unaudited) 2. BASIS OF PRESENTATION (continued) iii) Foreign Currencies (continued) c) Foreign operations Subsidiaries that have functional currencies other than Canadian dollars translate their statement of operations items to Canadian dollars at the average rate during the period. Assets and liabilities are translated at exchange rates prevailing at the end of each reporting period. Exchange variations resulting from the retranslation at closing rate of the net investment in such subsidiaries, together with differences between their statement of operations items translated at actual and average rates, are recognized in the Cumulative translation reserve account. For the purpose of foreign currency translation, the net investment in a foreign operation is determined inclusive of foreign currency intercompany balances for which settlement is neither planned nor likely to occur in the foreseeable future. The balance of the foreign currency translation reserve relating to a foreign operation that is disposed of, or partially disposed of, is recognized in the statement of operations and comprehensive loss at the time of disposal. iv) Significant Accounting Judgements and Estimates The preparation of these condensed interim consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and reported amounts of expenses during the reporting period. Actual outcomes could differ from these estimates. The interim consolidated financial statements include estimates which, by their nature, are uncertain. The impacts of such estimates are pervasive throughout the interim consolidated financial statements, and may require accounting adjustments based on future occurrences. Revisions to accounting estimates are recognized in the period in which the estimate is revised and may affect both the period of revision and future periods. Significant assumptions about the future and other sources of estimation uncertainty that management has made at the statement of financial position date, that could result in a material adjustment to the carrying amounts of assets and liabilities, in the event that actual results differ from assumptions made, relate to, but are not limited to, the following: · the recoverability of amounts receivable and prepayments which are included in the condensed interim consolidated statement of financial position; · the carrying value and recoverable amountof mineral properties exploration; · the estimated useful lives of property, plant and equipment which are included in the condensed interim consolidated statement of financial position and the related depreciation included in the condensed interim consolidated statements of operations and comprehensive loss for the period ended September 30, 2011; · the recoverability and measurement of deferred tax assets and liabilities; · the provisions for estimated site restoration obligation; and · the inputs used in accounting for share-based compensation expense in the condensed interim consolidated statements of operations and comprehensive loss. 9 AVINO SILVER & GOLD MINES LTD. Notes to the Condensed Interim Consolidated Financial Statements For the nine months ended September 30, 2011 and 2010 (Expressed in Canadian dollars) (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES i) Basis of Consolidation The condensed interim consolidated financial statements include the accounts of the Company and its Mexican subsidiaries. Ownership Interest Jurisdiction Nature of Operations Oniva Silver and Gold Mines S.A., (“Oniva Silver”) 100% Mexico Mexican operations administration Promotora Avino, S.A. De C.V. (“Promotora”) 79.09% Mexico Holding Company Compania Minera Mexicana de Avino, S.A. de C.V. (“Cia Minera”) 96.60% direct 2.68% indirect (Promotora) 99.28% effective Mexico Exploration Company Inter-company balances and transactions, including unrealized income and expenses arising from intercompany transactions, are eliminated in preparing the condensed interim consolidated financial statements. ii) Financial Instruments Financial assets and financial liabilities are recognized on the statement of financial position when the Company becomes a party to the contractual provisions of the financial instrument. The Company does not have any derivative financial instruments. Financial assets The Company classifies its financial assets into one of the following categories, at initial recognition depending on the purpose for which the asset was acquired. The Company's accounting policy for each category is as follows: Fair value through profit or loss - This category comprises derivatives, or financial assets acquired or incurred principally for the purpose of selling or repurchasing in the near term. They are carried in the statements of financial position at fair value with changes in fair value recognized in the income statement. Loans and receivables - These assets are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. They are carried at amortized cost less any provision for impairment. Individually significant receivables are considered for impairment when they are past due or when other objective evidence is received that a specific counterparty will default. Held-to-maturity investments - These assets are non-derivative financial assets with fixed or determinable payments and fixed maturities that the Company's management has the positive intention and ability to hold to maturity. These assets are measured at amortized cost using the effective interest rate method. If there is objective evidence that the investment is impaired, determined by reference to external credit ratings and other relevant indicators, the financial asset is measured at the present value of estimated future cash flows. Any changes to the carrying amount of the investment, including impairment losses, are recognized in the statement of comprehensive income. 10 AVINO SILVER & GOLD MINES LTD. Notes to the Condensed Interim Consolidated Financial Statements For the nine months ended September 30, 2011 and 2010 (Expressed in Canadian dollars) (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (continued) iii) Financial Instruments (continued) Available-for-sale - Non-derivative financial assets not included in the above categories are classified as available-for- sale. They are carried at fair value with changes in fair value recognized directly in equity. Where a decline in the fair value of an available-for-sale financial asset constitutes objective evidence of impairment, the amount of the loss is removed from equity and recognized in the statement of comprehensive income. Transactions costs associated with fair value through profit or loss financial assets are expensed as incurred, while transaction costs associated with all other financial assets are included in the initial carrying amount of the asset. All financial assets except for those at fair value through profit or loss are subject to review for impairment at least at each reporting date. Financial assets are impaired when there is any objective evidence that a financial asset or a group of financial assets is impaired. Different criteria to determine impairment are applied for each category of financial assets, which are described above. Financial liabilities The Company classifies its financial liabilities into one of two categories, depending on the purpose for which the asset was acquired. The Company's accounting policy for each category is as follows: Fair value through profit or loss - This category comprises derivatives, or liabilities acquired or incurred principally for the purpose of selling or repurchasing in the near term. They are carried in the statement of financial position at fair value with changes in fair value recognized in the statement of comprehensive income. Other financial liabilities: This category includes promissory notes, amounts due to related parties and accounts payables and accrued liabilities, all of which are recognized at amortized cost. iv) Cash and cash equivalents Cash and cash equivalents in the statement of financial position comprise cash at banks and on hand, and short term deposits with an original maturity of three months or less, which are readily convertible into a known amount of cash. v) Exploration and evaluation assets The Company is in the exploration stage with respect to its investment in mineral properties and accordingly follows the practice of capitalizing all costs relating to the acquisition of, exploration for and evaluation of mineral claims and crediting all proceeds received against the cost of the related claims. The Company’s capitalized mineral properties exploration expenditures and considered exploration and evaluation assets and are classified as intangibles assets. Such costs include, but are not exclusive to, geological, geophysical studies, exploratory drilling and sampling. At such time as commercial production commences, these costs will be charged to operations on a unit-of-production method based on proven and probable reserves. The aggregate costs related to abandoned mineral claims are charged to operations at the time of any abandonment, or when it has been determined that there is evidence of a permanent impairment. An impairment charge relating to a mineral property is subsequently reversed when new exploration results or actual or potential proceeds on sale or farmout of the property result in a revised estimate of the recoverable amount, but only to the extent that this does not exceed the original carrying value of the property that would have resulted if no impairment had been recognized. The recoverability of amounts shown for exploration and evaluation assets is dependent upon the discovery of economically recoverable reserves, the ability of the Company to obtain financing to complete development of the properties, and on future production or proceeds of disposition. Incidental revenues and operating costs are included in mineral properties and exploration costs prior to commercial production. 11 AVINO SILVER & GOLD MINES LTD. Notes to the Condensed Interim Consolidated Financial Statements For the nine months ended September 30, 2011 and 2010 (Expressed in Canadian dollars) (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (continued) vi) Exploration and evaluation assets (continued) Once the technical feasibility and commercial viability of the extraction of mineral resources in an area of interest are demonstrable, exploration and evaluation assets attributable to that area of interest are first tested for impairment and then reclassified to ‘Mine Properties’. All capitalized exploration and evaluation expenditures are monitored for indications of impairment. Where a potential impairment is indicated, assessments are performed for each area of interest. To the extent that exploration expenditure is not expected to be recovered, it is charged to the results of operations. vii) Property, plant and equipment Property, plant and equipment (“PPE”) are carried at cost, less accumulated depreciation and accumulated impairment losses. The cost of an item of PPE consists of the purchase price, any costs directly attributable to bringing the asset to the location and condition necessary for its intended use and an initial estimate of the costs of dismantling and removing the item and restoring the site on which it is located. Plant, property and equipment are depreciated annually at the following rates: Office equipment, furniture and fixtures 20% declining balance Computer equipment 30% declining balance Mine machinery and transportation equipment 20% declining balance Mill machinery and processing equipment 20years straight line Buildings and constructions 20years straight line An item of PPE is derecognized upon disposal or when no future economic benefits are expected to arise from the continued use of the asset. Any gain or loss arising on disposal of the asset, determined as the difference between the net disposal proceeds and the carrying amount of the asset, is recognized in profit or loss in the condensed consolidated statement of comprehensive income or loss. Where an item of plant and equipment comprises major components with different useful lives, the components are accounted for as separate items of plant and equipment. Expenditures incurred to replace a component of an item of plant and equipment that is accounted for separately, including major inspection and overhaul expenditures are capitalized. viii) Impairment At each financial position reporting date, the carrying amounts of the Company’s assets are reviewed to determine whether there is any indication that those assets are impaired. If any such indication exists, the recoverable amount of the asset is estimated in order to determine the extent of the impairment, if any. Where the asset does not generate cash flows that are independent from other assets, the Company estimates the recoverable amount of the cash-generating unit to which the asset belongs. An asset’s recoverable amount is the higher of fair value less costs to sell and value in use. Fair value is determined as the amount that would be obtained from the sale of the asset in an arm’s length transaction between knowledgeable and willing parties. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. If the recoverable amount of an asset or cash generating unit is estimated to be less than its carrying amount, the carrying amount of the asset is reduced to its recoverable amount and the impairment loss is recognized in the profit or loss for the period. 12 AVINO SILVER & GOLD MINES LTD. Notes to the Condensed Interim Consolidated Financial Statements For the nine months ended September 30, 2011 and 2010 (Expressed in Canadian dollars) (Unaudited) viii) Impairment (continued) Where an impairment loss subsequently reverses, the carrying amount of the asset (or cash-generating unit) is increased to the revised estimate of its recoverable amount, but so that the increased carrying amount does not exceed the carrying amount that would have been determined had no impairment loss been recognized for the asset (or cash-generating unit) in prior years. A reversal of an impairment loss is recognized immediately in profit or loss. ix) Revenue recognition Revenue is recognized to the extent that it is probable that the economic benefits will flow to the Company and the revenue can be reliably measured. Revenue is measured at the fair value of the consideration received, excluding discounts, rebates and other sales tax or duty. The following specific recognition criteria must also be met before revenue is recognized: Concentrate sales Revenue from the sale of concentrate is recognized upon delivery when persuasive evidence of a sale agreement exists, the risks of ownership are transferred to the customer, collection is reasonably assured, and price is readily determinable. Revenue is based on quoted market prices during the quotation period published in the metal bulletin less treatment, refining charges, and penalties. Prior to commercial production concentrate sales incidental to the exploration of mineral properties is recorded net of production costs as a reduction of deferred mineral property exploration costs. x) Share capital Common shares Common shares are classified as equity. Transaction costs directly attributable to the issue of common shares and share options are recognized as a deduction from equity, net of any tax effects. Repurchase of share capital (treasury shares) When share capital recognized as equity is repurchased, the amount of the consideration paid, which includes directly attributable costs, net of any tax effects, is recognized as a deduction from equity. Repurchased shares are classified as treasury shares and are presented as a deduction from total equity. When treasury shares are sold or reissued subsequently, the amount received is recognized as an increase in equity, and the resulting surplus or deficit on the transaction is transferred to/from retained earnings. xi) Share-based payment transactions The share option plan allows Company employees and consultants to acquire shares of the Company. The fair value of options granted is recognized as an employee or consultant expense with a corresponding increase in equity. An individual is classified as an employee when the individual is an employee for legal or tax purposes (direct employee) or provides services similar to those performed by a direct employee. The fair value of employee options is measured at grant date, and each tranche is recognized using the graded vesting method over the period during which the options vest. The fair value of the options granted is measured using the Black-Scholes option pricing model taking into account the terms and conditions upon which the options were granted. At each financial position reporting date, the amount recognized as an expense is adjusted to reflect the actual number of share options that are expected to vest. xii) Provisions Provisions are recognized where a legal or constructive obligation has been incurred as a result of past events; it is probable that an outflow of resources embodying economic benefit will be required to settle the obligation; and a reliable estimate of the amount of the obligation can be made. If material, provisions are measured at the present value of the expenditures expected to be required to settle the obligation. The increase in any provision due to passage of time is recognized as accretion expense. 13 AVINO SILVER & GOLD MINES LTD. Notes to the Condensed Interim Consolidated Financial Statements For the nine months ended September 30, 2011 and 2010 (Expressed in Canadian dollars) (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (continued) xiii) Asset retirement obligations An obligation to incur restoration, rehabilitation and environmental costs arises when environmental disturbance is caused by the exploration, development or ongoing production of a mineral property interest. Such costs arising from the decommissioning of plant and other site preparation work, discounted to their net present value, are provided for and capitalized at the start of each project to the carrying amount of the asset, as soon as the obligation to incur such costs arises. Discount rates using a pre-tax rate that reflects the time value of money are used to calculate the net present value. These costs are charged against profit or loss over the economic life of the related asset, through deprecation using either the unit-of-production or the straight-line method. The related liability is adjusted for each period for the unwinding of the discount rate and for changes to the current market-based discount rate, amount or timing of the underlying cash flows needed to settle the obligation. Costs for restoration of subsequent site damage which is created on an ongoing basis during production are provided for at their net present values and charged against profits as extraction progresses. The Company has no material restoration, rehabilitation and environmental costs as the disturbance to date is minimal. xiv) Loss per Share The Company presents basic and diluted loss per share data for its common shares, calculated by dividing the loss attributable to common shareholders of the Company by the weighted average number of common shares outstanding during the period. Diluted loss per share is determined by adjusting the loss attributable to common shareholders and the weighted average number of common shares outstanding for the effects of all dilutive potential common shares. xv) Income taxes Income tax on the profit or loss for the periods presented comprises current and deferred tax. Income tax is recognized in profit or loss except to the extent that it relates to items recognized directly in equity, in which case it is recognized as equity. Current tax expense is the expected tax payable on the taxable income for the year, using tax rates enacted or substantively enacted at period end, adjusted for amendments to tax payable with regards to previous years. Deferred tax is provided using the statement of financial position liability method, providing for temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. The following temporary differences are not provided for: goodwill not deductible for tax purposes; the initial recognition of assets or liabilities in a transaction that is not a business combination and that affect neither accounting or taxable profit; and differences relating to investments in subsidiaries to the extent that they will probably not reverse in the foreseeable future. The amount of deferred tax provided is based on the expected manner of realization or settlement of the carrying amount of assets and liabilities, using tax rates enacted or substantively enacted at the statement of financial position date. A deferred tax asset is recognized only to the extent that it is probable that future taxable profits will be available against which the asset can be utilized. To the extent that the Company does not consider it probable that a future tax asset will be recovered, it provides a valuation allowance against that excess. Additional income taxes that arise from the distribution of dividends are recognized at the same time as the liability to pay the related dividend. Deferred tax assets and liabilities are offset when there is a legally enforceable right to set off current tax assets against current tax liabilities and when they relate to income taxes levied by the same taxation authority and the Company intends to settle its current tax assets and liabilities on a net basis. 14 AVINO SILVER & GOLD MINES LTD. Notes to the Condensed Interim Consolidated Financial Statements For the nine months ended September 30, 2011 and 2010 (Expressed in Canadian dollars) (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (continued) xvi) New accounting standards and interpretations not yet adopted Certain new standards, interpretations and amendments to existing standards have been issued by the International Accounting Standards Board (“IASB”) or the International Financial Reporting Interpretations Committee (“IFRIC”) that are mandatory for accounting periods beginning after January 1, 2010, or later periods. Some updates that are not applicable or are not consequential to the Company may have been excluded from the list below. The Company has not early adopted these standards, amendments and interpretations. However the Company is currently assessing what impact the application of these standards or amendments will have on the condensed consolidated financial statements of the Company. New accounting standards effective January 1, 2012 Amendments to IFRS 7 Financial Instruments: Disclosures In October 2010, the IASB issued amendments to IFRS 7 that improve the disclosure requirements in relation to transferred financial assets. The amendments are effective for annual periods beginning on or after July 1, 2011, with early adoption permitted. The Company does not anticipate this amendment to have a significant impact on its condensed interim consolidated financial statements. IAS 12 Income taxes In December 2010, the IASB issued an amendment to IAS 12 that provides a practical solution to determining the recovery of investment properties as it relates to the accounting for deferred income taxes. This amendment is effective for annual periods beginning on or after July 1, 2011, with early adoption permitted. The Company does not anticipate this amendment to have a significant impact on its condensed interim consolidated financial statements. New accounting standards effective January 1, 2013 IFRS 9 Financial Instruments IFRS 9 was issued in November 2009 and contained requirements for financial assets. This standard addresses classification and measurement of financial assets and replaces the multiple category and measurement models in IAS 39 for debt instruments with a new mixed measurement model having only two categories: Amortized cost and fair value through profit or loss. IFRS 9 also replaces the models for measuring equity instruments and such instruments are either recognized at the fair value through profit or loss or at fair value through other comprehensive income. Where such equity instruments are measured at fair value through other comprehensive income, dividends are recognized in profit or loss to the extent not clearly representing a return of investment; however, others gains and losses (including impairments) associated with such instruments remain in accumulated other comprehensive income indefinitely Requirements for financial liabilities were added in October 2010 and they largely carried forward existing requirements in IAS 39, Financial Instruments – Recognition and Measurement, except that fair value changes due to credit risk for liabilities designated at fair value through profit and loss would generally be recorded in other comprehensive income. In May 2011, the IASB issued the following standards which have not yet been adopted by the Company: IFRS 10 Consolidated Financial Statements IFRS 10 requires an entity to consolidate an investee when it is exposed, or has rights, to variable returns from its involvement with the investee and has the ability to affect those returns through its power over the investee. Under existing IFRS, consolidation is required when an entity has the power to govern the financial and operating policies of an entity so as to obtain benefits from its activities. IFRS 10 replaces SIC-12 Consolidation - Special Purpose Entities and parts of IAS 27 Consolidated and Separate Financial Statements. 15 AVINO SILVER & GOLD MINES LTD. Notes to the Condensed Interim Consolidated Financial Statements For the nine months ended September 30, 2011 and 2010 (Expressed in Canadian dollars) (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (continued) IFRS 11 Joint Arrangements IFRS 11 requires a venturer to classify its interest in a joint arrangement as a joint venture or joint operation. Joint ventures will be accounted for using the equity method of accounting whereas for a joint operation the venturer will recognize its share of the assets, liabilities, revenue and expenses of the joint operation. Under existing IFRS, entities have the choice to proportionately consolidate or equity account for interests in joint ventures. IFRS 11 supersedes IAS 31 Interests in Joint Ventures and SIC-13 Jointly Controlled Entities - Non-monetary Contributions by Venturers. IFRS 12 Disclosure of Interests in Other Entities IFRS 12 establishes disclosure requirements for interests in other entities, such as joint arrangements, associates, special purpose vehicles and off balance sheet vehicles. The standard carries forward existing disclosures and also introduces significant additional disclosure requirements that address the nature of, and risks associated with, an entity’s interests in other entities. IFRS 13 Fair Value Measurement IFRS 13 is a comprehensive standard for fair value measurement and disclosure requirements for use across all IFRS standards. The new standard clarifies that fair value is the price that would be received to sell an asset, or paid to transfer a liability in an orderly transaction between market participants, at the measurement date. It also establishes disclosures about fair value measurement. Under existing IFRS, guidance on measuring and disclosing fair value is dispersed among the specific standards requiring fair value measurements and in many cases does not reflect a clear measurement basis or consistent disclosures. Amendments to other standards In addition, there have been other amendments to existing standards, including IAS 27 Separate Financial Statements and IAS 28 Investments in Associates and Joint Ventures. IAS 27 addresses accounting for subsidiaries, jointly controlled entities and associates in non-consolidated financial statements. IAS 28 has been amended to include joint ventures in its scope and to address the changes in IFRS 10 to IFRS 13. Each of the new standards, IFRS 9 to 13 and the amendments to other standards, is effective for annual periods beginning on or after January 1, 2013 with early adoption permitted. The Company is evaluating the impact of these new standards on its consolidated financial statements but does not anticipate these new standards will have a significant impact on its consolidated financial statements. 4. SUBSIDIARY COMPANIA MINERA MEXICANA DE AVINO, S.A. DE C.V. On February 16, 2009 the Company converted existing loans advanced to its subsidiary Compania Minera Mexicana de Avino, S.A. de C.V. (“Cia Minera”) into new additional shares, resulting in the Company’s ownership increasing by 9.93% to an effective 99.28%. The inter-company loans and the investment in shares of Cia Minera have been eliminated upon consolidation of the financial statements. The Company had a pre-existing effective ownership interest of 89.35% in Cia Minera prior to the 9.93% increase. The issuance of shares to the Company by Cia Minera on February 16, 2009 resulted in a reduction in the non-controlling interest from 10.65% to 0.72% (see Note 5). The historic operations of Cia Minera involved the mining of commercial grade ores which produced silver, gold and copper. This plant and mine ceased operations in November 2001 due to low metal prices and the closure of a smelter. The Company is evaluating the re-activation of the mine and has commenced exploration activities on Cia Minera’s mineral properties in the state of Durango, Mexico (see Note 6). 16 AVINO SILVER & GOLD MINES LTD. Notes to the Condensed Interim Consolidated Financial Statements For the nine months ended September 30, 2011 and 2010 (Expressed in Canadian dollars) (Unaudited) 5. NON-CONTROLLING INTEREST As at September 30, 2011 the Company has an effective 99.28% interest in its subsidiary Cia Minera, and the remaining 0.72% portion is a non-controlling interest, reflecting a change in ownership interests resulting from the shares that Cia Minera issued to the Company on February 16, 2009 (the “Cia Minera Share Transaction”) as described in Note 4. In fiscal 2008 the non-controlling interest of Cia Minera was 10.65% and the 9.93% change in the fiscal 2009 ownership resulted in a reduction of the non-controlling interest. Prior to the Company’s transition to IFRS on January 1, 2010 Cia Minera’s operations generated recurring losses. The owners of the minority interest had not (nor were they required) to fund their share of Cia Minera’s net losses and had not demonstrated any commitment for funding. Accordingly, no allocation of consolidated net losses to the non-controlling interests was recognised. IFRS requires that total comprehensive income be attributed to non-controlling interests even if this results in the non-controlling interests having a deficit balance. However, IFRS also stipulated that this provision only be applied from the date of transition and therefore no adjustment has been made for losses incurred prior to transition that were not allocated to non-controlling interests. 6. MINERAL PROPERTIES The Company has accumulated the following acquisition and exploration expenditures: British Durango Columbia Yukon Mexico Canada Canada Total Balance, January 1, 2010 $ $
